Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s remarks filed 08/12/2022 (Reply to Non-final Office Action dated 05/13/2022), with respect to the rejection(s) of Claim 1 have been fully considered and are persuasive. Therefore, the previous rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Xiong et al. US Pat. 10481454, Yabuki et al. US 2018/0239210 and Yang PCT/CN2019/116032 (US 2021/ 0405483).
Claims 1-20 are pending.
This Office Action is Second Non Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pat. 10481454 in view of Yang PCT/CN2019/ 116032 (US 2021/0405483) and Yabuki et al. US 2018/0239210.
Claim 1: Xiong et al. disclose a thin film transistor array substrate comprising: 
(Figs. 1, 2) an insulating substrate 101 (TFT substrate) [Col. 2, lines 10-134], the insulating substrate defining a plurality of sub-pixel area 40 (pixel units) [Col. 2, line 39] arranged into a sub-pixel array comprising a plurality of rows and a plurality of columns; 
a plurality of data lines D1-Dn on the insulating substrate 101, the plurality of data lines D1-Dn being spaced apart from each other, each of the plurality of data lines D1-Dn extending in a column direction (X-direction) of the sub-pixel array; 
(Fig. 2) a plurality of common electrodes (common lines L1, L2…Ln) [Col. 4, lines 22-24] on the insulating substrate 101, the plurality of common electrodes (common lines L1, L2…Ln) being spaced apart from each other, each of the plurality of common electrodes (common lines L1, L2…Ln) extending in the column direction (Y-direction) of the sub-pixel array, 
(Fig. 3) a common electrode layer 68/50 (second electrode layer 68 forms the common electrode 50) [Col. 4, line 31] on the insulating substrate 101,
(Fig. 2) the plurality of common electrodes (common lines L1, L2…Ln) being connected to different positions of the common electrode layer 68/50
 except
at least two of the plurality of data lines being between every two adjacent common electrodes of the plurality of common electrodes 
the plurality of common electrodes being applied with a same voltage
However Yang teaches
(Fig. 3) at least two of the plurality of data lines 21/21 being between every two adjacent common electrodes 22/22 of the plurality of common electrodes 22 (two or more than two data lines 21 can be located between each two adjacent common lines 22) [0035]
And Yabuki et al. teach
(Fig. 2) the plurality of common electrodes 44 (common wirings) [0030] being applied with a same voltage Vcom (by the common bus line 42/43a/43b/43c) [0032]
It would have been obvious to one of ordinary skill in the art to modify Xiong's invention with Yang's structure in order to provide improving flicker problems in the periphery of the display panel, as taught by Yang [0042]; and with Yabuki's structure in order to provide increased efficiency, as taught by Yabuki [0006].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 2-6, 8: Xiong et al. disclose 
Claim 2: (Fig. 2) a plurality of gate lines G1/G2 on the insulating substrate, the plurality of gate lines G1/G2 being spaced apart from each other, each of the plurality of gate lines G1/G2 being extending in a row direction (X-direction) of the sub-pixel array 40 (pixel units) [Col. 2, line 39]; wherein the plurality of gate lines G1/G2 and the plurality of data lines (D1-Dn) are configured to cooperate with each other to display images; 
Claim 3: (Fig. 2) the plurality of gate lines G1/G2 are perpendicular to each of the plurality of data lines (D1-Dn).
Claim 4: (Fig. 2) there are two of the plurality of gate lines G1/G2 between every two rows of sub-pixel area 40
Claim 5: (Fig. 2) there are two adjacent columns of sub-pixel areas 42/44 between every two adjacent data lines (D1-D2) (the first sub-pixel 42 and the second sub-pixel 44 are on opposite sides of, and electrically connected to, one of the data lines D1-Dn) [Col. 2, lines 39-47].
Claim 6: (Fig. 2) numbers of columns (02) of the sub-pixel area 42/44 between every two adjacent common electrodes L1/L2 (50) are the same.
Claim 8: (Fig. 2) there are a same number of data lines (D1-D2) between every two adjacent common electrodes L1/L2 (50).

Claims 11-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pat. 10481454 in view of Yang PCT/CN2019/ 116032 (US 2021/0405483), Yabuki et al. US 2018/0239210 and Li DongMin et al. CN 107678214.
Claim 11: Xiong et al. disclose a display panel [Col. 1. Line 7] comprising a thin film transistor array substrate comprising: 

(Figs. 1, 2) an insulating substrate 101 (TFT substrate) [Col. 2, lines 10-134], the insulating substrate defining a plurality of sub-pixel area 40 (pixel units) [Col. 2, line 39] arranged into a sub-pixel array comprising a plurality of rows and a plurality of columns; 
a plurality of data lines D1-Dn on the insulating substrate 101, the plurality of data lines D1-Dn being spaced apart from each other, each of the plurality of data lines D1-Dn extending in a column direction (X-direction) of the sub-pixel array; 
(Fig. 2) a plurality of common electrodes (common lines L1, L2…Ln) [Col. 4, lines 22-24] on the insulating substrate 101, the plurality of common electrodes (common lines L1, L2…Ln) being spaced apart from each other, each of the plurality of common electrodes (common lines L1, L2…Ln) extending in the column direction (Y-direction) of the sub-pixel array, 
(Fig. 3) a common electrode layer 68/50 (second electrode layer 68 forms the common electrode 50) [Col. 4, line 31] on the insulating substrate 101,
(Fig. 2) the plurality of common electrodes (common lines L1, L2…Ln) being connected to different positions of the common electrode layer 68/50
 except
at least two of the plurality of data lines being between every two adjacent common electrodes of the plurality of common electrodes 
the plurality of common electrodes being applied with a same voltage
the color filter substrate opposite to the thin film transistor array substrate 101 and comprising a grid like black matrix, the black matrix defining a plurality of filter areas, the filter areas corresponding to the plurality of sub-pixel areas, and a projection of the black matrix on the thin film transistor array substrate covering the plurality of common electrodes.
However Yang teaches
(Fig. 3) at least two of the plurality of data lines 21/21 being between every two adjacent common electrodes 22/22 of the plurality of common electrodes 22 (two or more than two data lines 21 can be located between each two adjacent common lines 22) [0035]
Yabuki et al. teach
(Fig. 2) the plurality of common electrodes 44 (common wirings) [0030] being applied with a same voltage Vcom (by the common bus line 42/43a/43b/43c) [0032]
and Li teaches
(Fig. 6) the color filter substrate 30 opposite to the thin film transistor array substrate 20 and comprising a grid like black matrix 32, the black matrix 32 defining a plurality of filter areas 31 (R/G/B), the filter areas 31 (R/G/B) corresponding to the plurality of sub-pixel areas (R/G/B), and a projection of the black matrix 32 on the thin film transistor array substrate 20 covering the plurality of common electrodes 24 [0045].
It would have been obvious to one of ordinary skill in the art to modify Xiong's invention with Yang's structure in order to provide improving flicker problems in the periphery of the display panel, as taught by Yang [0042]; with Yabuki's structure in order to provide increased efficiency, as taught by Yabuki [0006]; and with Li's structure in order to provide improved potential recovery of the common electrode, as taught by Li [0002].

Claims 12-16, 18: Xiong et al. disclose 
Claim 12: (Fig. 2) a plurality of gate lines G1/G2 on the insulating substrate, the plurality of gate lines G1/G2 being spaced apart from each other, each of the plurality of gate lines G1/G2 being extending in a row direction (X-direction) of the sub-pixel array 40 (pixel units) [Col. 2, line 39]; wherein the plurality of gate lines G1/G2 and the plurality of data lines (D1-Dn) are configured to cooperate with each other to display images; 
Claim 13: (Fig. 2) the plurality of gate lines G1/G2 are perpendicular to each of the plurality of data lines (D1-Dn).
Claim 14: (Fig. 2) there are two of the plurality of gate lines G1/G2 between every two rows of sub-pixel area 40
Claim 15: (Fig. 2) there are two adjacent columns of sub-pixel areas 42/44 between every two adjacent data lines (D1-D2) (the first sub-pixel 42 and the second sub-pixel 44 are on opposite sides of, and electrically connected to, one of the data lines D1-Dn) [Col. 2, lines 39-47].
Claim 16: (Fig. 2) numbers of columns (02) of the sub-pixel area 42/44 between every two adjacent common electrodes L1/L2 (50) are the same.
Claim 18: (Fig. 2) there are a same number of data lines (D1-D2) between every two adjacent common electrodes L1/L2 (50).

Claims 7, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pat. 10481454, Yang PCT/CN2019/ 116032 (US 2021/0405483), Yabuki et al. US 2018/0239210, Li DongMin et al. CN 107678214 as applied to claims 6, 8, 16, 18 above and further in view of Qin et al. CN 103135300.
Claims 7, 9, 17, 19: Xiong et al. disclose 
(Fig. 2) there are two adjacent columns of sub-pixel areas 42/44 between every two adjacent common electrodes L1/L2 (50) 
Qin et al. teach
(Figs. 2a, 2b) there are six of the plurality of sub-pixel areas (P11, P12…P16) and three of the plurality of data lines D11/D12/D13 between every two adjacent common electrodes C11/C12/C13 - Note: MPEP 2111 requires that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” In this case the combination of Qin’s adjacent common electrodes C11/C12/C13, each including 2 vertical segments, is interpreted as equivalent to the claimed two vertical common electrodes.
It would have been obvious to one of ordinary skill in the art to modify Xiong’s invention with Qin's structure in order to provide reduced delay time, flicker and crosstalk, as taught by Qin [Abstract].

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pat. 10481454, Yang PCT/CN2019/ 116032 (US 2021/0405483), Yabuki et al. US 2018/0239210, Li DongMin et al. CN 107678214 as applied to claims 1, 11 above and further in view of Wang et al. US 2017/0082881.
Claims 10, 20: 
Wang et al. teach
(Fig. 1) the plurality of common electrodes (129) are made of metal (made of a conductive metal material) [0018] .
It would have been obvious to one of ordinary skill in the art to modify Xiong's invention with Wang's structure in order to provide a common voltage, as taught by Wang [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871